Citation Nr: 1828666	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  04-34 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased disability rating for residuals of a left wrist fracture with carpal tunnel syndrome (left wrist disability), in excess of 10 percent from September 1, 2003 to April 7, 2010, in excess of 20 percent from April 7, 2010 to September 26, 2017, and in excess of 40 percent from September 26, 2017.

2.  Entitlement to an increased (compensable) disability rating for residuals of a laceration of the right hand (right hand scar).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the RO in San Diego, California.  Jurisdiction over this case is currently with the RO in Los Angeles, California.  The December 2003 rating decision awarded a temporary 100 percent convalescence rating for the left wrist disability from May 13, 2003, and a 10 percent rating starting from July 1, 2003; the December 2003 rating decision also continued the noncompensable rating for the right hand scar.

A November 2004 Statement of the Case (SOC) extended the temporary total rating for the left wrist disability through September 1, 2003.  A July 2015 rating decision assigned an increased the disability rating of 20 percent for the left wrist disability from April 7, 2010.  A March 2018 rating decision granted an increased disability rating of 40 percent for the left wrist disability from September 26, 2017.

In June 2017, the Board remanded the appeal to the RO for further development.  The Board finds that the June 2017 Board remand directives were complied with, and the matter has been properly returned to the Board for appellate consideration.  

The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).


FINDINGS OF FACT

1.	For the rating period on appeal from September 1, 2003, the left wrist disability has been manifested by nonunion in the lower half of the ulna, without nonunion in the upper half of the ulna.

2.	For the rating period on appeal from April 7, 2010 to September 26, 2017, the left wrist disability has been manifested by moderate incomplete paralysis of the median nerve, without severe incomplete paralysis of the median nerve.

3.	For the rating period on appeal from September 26, 2017, the left wrist disability has been manifested by severe incomplete paralysis of the median nerve, without complete paralysis of the median nerve.

4.	For the entire rating period on appeal from May 27, 2003, the right hand scar has not more nearly approximated a painful or unstable linear scar. 


CONCLUSIONS OF LAW

1.	Resolving all reasonable doubt in favor of the Veteran, the criteria for an increased disability rating of 20 percent, but no higher, for the service-connected left wrist disability have been met for the rating period from September 1, 2003 to April 7, 2010.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5211 (2017).

2.	For the rating period on appeal from April 7, 2010 to September 26, 2017, the criteria for an increased disability rating in excess of 20 percent for the left wrist disability have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.20, 4.21, 4.124a, Diagnostic Code 8515 (2017).

3.	For the rating period on appeal from September 26, 2017, the criteria for an increased disability rating in excess of 40 percent for the left wrist disability have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.20, 4.21, 4.124a, Diagnostic Code 8515 (2017).

4.	For the entire rating period on appeal from May 27, 2003, the criteria for an increased (compensable) disability rating for the right hand scar have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7805 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  The Board finds that the duties to notify and assist the appellant in this case have been fulfilled.  Neither the appellant nor the evidence has raised any specific contentions regarding the duties to notify or assist.

Increased Rating for the Left Wrist Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  See Barr, 21 Vet. App. 303.

The Veteran generally asserts that an increased disability rating is warranted for the service-connected left wrist disability due to symptoms such as pain, weakness, limited motion, and difficulty performing daily activities such as opening a jar.  The Veteran also asserts that carpal tunnel syndrome has resulted in ankylosis of the left wrist.  See January 2011 Report of General Information.

In the present case, the Veteran is shown to be right-handed; thus, his left wrist disability is considered to be affecting the minor extremity.

The left (minor) wrist disability has been assigned a 10 percent disability rating from September 1, 2003 to April 7, 2010, a 20 percent rating from April 7, 2010 to September 26, 2017, and a 40 percent rating from September 26, 2017 under 38 C.F.R. § 4.124a, Diagnostic Code 8515, based on incomplete paralysis of the median nerve caused by carpal tunnel syndrome associated with the service-connected left wrist disability. 

Under Diagnostic Code (DC) 8515, incomplete paralysis of the median nerve in the major extremity warrants 10, 30, or 50 percent ratings if it is mild, moderate, or severe, respectively.  For the minor extremity, incomplete paralysis of the median nerve warrants 10, 20, or 40 percent ratings if it is mild, moderate, or severe, respectively.  A 70 percent rating is warranted for paralysis of the median nerve in the major extremity if the paralysis is complete; the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened, and; pain with trophic disturbances.  The same paralysis for the minor extremity warrants a 60 percent rating.  38 C.F.R. § 4.124a, DC 8515.  

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for a higher disability rating.  
38 U.S.C. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  38 C.F.R. §§ 4.123, 4.124a, DCs 8615, 8620.  Similarly, neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum rating equal to moderate incomplete paralysis.  
38 C.F.R. §§ 4.124, 4.124a, DC 8715, 8720.

Rating Period from September 1, 2003 to April 7, 2010

After a review of all the evidence of record, the Board finds that, for the rating period on appeal from September 1, 2003, including the early stage of the rating period to April 7, 2010, the Veteran's service-connected left wrist disability has been manifested by nonunion in the lower half of the ulna, without nonunion in the upper half of the ulna.  As such, the Board finds that a 20 percent rating under Diagnostic Code 5211 for impairment of the ulna is warranted, as this is the most favorable rating criteria for this rating stage.  The change in Diagnostic Code to 5211 is more appropriate because it recognizes the nature of the left wrist disability (anatomical location and functional impairment), rates on the symptoms the Veteran has (impairment of the ulna), and is both potentially and actually more favorable to the Veteran in this case for this stage of the rating period.  

As noted above, the Veteran is currently in receipt of a 10 percent rating under Diagnostic Code 8515.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch diagnostic codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the diagnostic code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  

Because the Board is granting the more favorable 20 percent rating under Diagnostic Code 5211 for the rating period from September 1, 2003 to April 7, 2010, the 10 percent rating under Diagnostic Code 8515 previously assigned for this period will be discontinued because assigning separate ratings under both Diagnostic Codes 5211 and 8515 would constitute pyramiding, that is, would compensate the Veteran twice for the same functional impairments.  Both Diagnostic Codes 5211 and 8515 overlap in symptoms or findings of pain, weakness, and functional impairment of the left wrist, including limitation of motion due to pain; thus, assigning separate ratings under both diagnostice codes for any stage of ratings of this appeal would violate the prohibition against pyramiding because it would compensate the Veteran twice for the same symptomatology and functional impairment of the left wrist and hand.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261; Lyles v. Shulkin, No. 16-0994, 2017 U.S. App. Vet. Claims LEXIS 1704 (Vet. App. Nov. 29, 2017) (emphasizing that the rule against pyramiding prohibits compensation for the same symptoms or impairment).  This change in Diagnostic Code does not amount to a reduction, as the rating of the Veteran's left wrist disability increases from 10 percent to 20 percent as a result of this decision.

Under Diagnostic Code 5211, malunion of the ulna with bad alignment warrants a 10 percent rating whether it is the major or minor extremity.  Nonunion in the lower half of the ulna warrants a 20 percent rating whether it is the major or minor extremity.  When there is nonunion in the upper half of the ulna, with false movement but without loss of bone substance or deformity, a 30 percent rating is assigned for the major extremity and a 20 percent rating for the minor extremity.  When there is nonunion in the upper half of the ulna, with false movement and loss of bone substance (1 inch or more) and marked deformity, a 40 percent rating is warranted for the major extremity and a 30 percent rating is warranted for the minor extremity.  38 C.F.R. § 4.71a.

The Veteran underwent a VA examination in September 2003, the examination report for which reflects that X-rays of the left wrist revealed an ununited ulnar fracture.  Similarly, a November 2008 VA examination report shows X-ray findings of the left wrist reveal non-union of the left ulnar styloid process.  Based on this evidence, and resolving all reasonable doubt in favor of the Veteran, the Board finds that symptoms of the left wrist disability more closely approximate the criteria under DC 5211 of nonunion in the lower half of the ulna; therefore, a 20 percent disability rating is warranted under DC 5211 from September 1, 2003 (the day following expiration of a temporary total disability rating due to convalescence) to April 7, 2010 for the left wrist disability.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5211.

The Board further finds that, for the period from September 1, 2003 to April 7, 2010, a disability rating in excess of 20 percent is not warranted under DC 5211 or under DC 8515.  The November 2008 VA examination report reflects negative findings for loss of bone or part of a bone and false joint in the left wrist (criteria for a 30 percent rating under DC 5211).  The evidence that reflects on the rating period from September 1, 2003 to April 7, 2010 also does not demonstrate that the left wrist disability manifested in symptoms that more nearly approximate severe incomplete paralysis of the median nerve (criteria for a 40 percent rating under DC 8515).  

The September 2003 VA examination report shows the Veteran reported difficulty with twisting, turning, gripping, and grasping motions using the left wrist.  During the September 2003 VA examination, the VA examiner found the Veteran was able to tie and untie his shoelaces without difficulty, button and unbutton without difficulty, pick up a piece of paper and tear it with the left hand without difficulty, and that the Veteran was able to push, pull, twist, probe, and touch using the left wrist.  The November 2008 VA examination report shows carpal tunnel syndrome in the left wrist resulted in symptoms of weakness and numbness but without paralysis.  The VA examiner noted the Veteran was still able to twist door knobs, open bottles, push and pull doors, and lift grocery bags up to 10 pounds with the left arm.  A March 2010 private treatment record reflects examination of the median nerve on the left wrist revealed mild sensory and motor involvement with normal EMG of left opponens without evidence of acute or chronic denervation.  Both the September 2003 and November 2008 VA examination reports reflect negative findings for ankylosis in the left wrist, and the March 2010 private treatment record also does not indicate ankylosis in the left wrist.

Rating Period from April 7, 2010 to September 26, 2017

As stated above, for the rating period from April 7, 2010 to September 26, 2017, the left wrist disability has been assigned a 20 percent disability rating under DC 8515.  

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the left wrist disability resulted in nerve involvement that more nearly approximates severe incomplete paralysis of the left median nerve, so as to warrant an increased 40 percent rating for the period from April 7, 2010 to September 26, 2017.  The evidence of record also does not demonstrate nonunion in the upper half of the ulna, with false movement and loss of bone substance (1 inch or more) and marked deformity, so as to warrant a 30 percent rating under Diagnostic Code 5211.

An April 2010 private treatment record contains the private provider's opinion that, based on X-rays of the left wrist and findings of mild thenar atrophy of the left thumb and significant median nerve injury, symptoms of the left wrist disability are more consistent with a moderate carpal tunnel injury.  The April 2010 private treatment record also shows that ranges of motion in the left wrist were measured to 75 degrees flexion, 30 degrees extension, with full motion in pronation and supination, which does not support a finding of severe incomplete paralysis of the median nerve in the left wrist.  A May 2010 private treatment record reflects the Veteran complained of persistent pain in the left hand and difficulty making a fist or doing repetitive activities with the left hand.  The May 2010 private provider assessed that the left wrist disability would preclude the Veteran from performing any substantial work involving fine motor skills such as prolonged writing or typing, which is consistent with a moderate disability.

The Veteran underwent another VA examination in September 2011, the examination report for which reflects that hand grip strength in the left hand was assessed at 4 out of 5, without any motor deficit of the left wrist.  A July 2015 VA examination report shows ranges of motion in the left wrist were measured to 60 degrees palmar flexion, 60 degrees dorsiflexion, 30 degrees ulnar deviation, and 20 degrees radial deviation, with pain noted upon examination that causes functional loss.  The July 2015 VA examination report also contains negative findings for ankylosis and any underlying bone or joint acute abnormality in the left wrist.  In December 2015 and January 2016, supplemental examination reports to the July 2015 VA examination report were provided, which show positive findings for both nonunion in the lower half of the left ulna and nonunion in the upper half of the left ulna with false movement, but without loss of bone substance (1 inch or more) and marked deformity (as required for a 30 percent rating under DC 5211).

A December 2016 VA treatment record shows the Veteran complained of left ulnar-sided wrist pain with associated swelling after sustaining a ground level fall.  Upon examination of the left wrist, the VA provider noted the Veteran was able to make the "okay" sign with the second, fourth and fifth fingers on the left hand, but experienced pain in the ulna when using the third finger.  The December 2016 VA provider noted the left wrist and hand had good radial and ulnar pulses.  This evidence weighs against a finding of severe incomplete paralysis of the left median nerve.

Based on the foregoing, the Board finds that, for the period from April 7, 2010 to September 26, 2017, the overall disability picture provided by the lay and medical evidence of record more nearly approximates moderate incomplete paralysis of the left median nerve, so does not warrant an increased disability rating in excess of 20 percent.  Throughout the rating period from April 7, 2010 to September 26, 2017, the Veteran had pain, numbness, paresthesia, and decreased strength in the left wrist without paralysis of the left median nerve.  All of the above-referenced symptoms and impairment more nearly approximate moderate incomplete paralysis of the left median nerve and do not more nearly approximate severe incomplete paralysis.  38 C.F.R. § 4.124a, DC 8515.  

Considering alternative rating criteria, X-ray evidence taken during the July 2015 VA examination reveal both nonunion in the lower half of the left ulna and nonunion in the upper half of the left ulna with false movement, but without loss of bone substance (1 inch or more) and marked deformity, which does not support an increased 30 percent rating under the alternative rating criteria of DC 5211.  38 C.F.R. § 4.71a.  For these reasons, an increased disability rating in excess of 20 percent for the left wrist disability is not warranted for the rating period from April 7, 2010 to September 26, 2017. 


Rating Period from September 26, 2017

As noted above, the Veteran is in receipt of a 40 percent rating for the left wrist disability for the period from September 26, 2017 forward for severe incomplete paralysis of the left median nerve under the more favorable DC 8515.  

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the left wrist disability resulted in nerve involvement that more nearly approximates complete paralysis of the left median nerve, so as to warrant an increased 60 percent rating at any point during the rating period from September 26, 2017.

A September 2017 VA treatment record shows that an EMG study of the left wrist revealed chronic neuropathic changes in the abductor pollicus brevis muscle, consistent with a chronic severe carpal tunnel syndrome; such findings are consistent with a severe disability of the median nerve.

The Veteran underwent another VA examination in October 2017, the examination report for which reflects the Veteran's reports of constant pain in the left wrist and difficulty grasping, gripping, and lifting anything more than one or two pounds.  Ranges of motion in the left wrist were measured to 80 degrees palmar flexion (normal), 70 degrees dorsiflexion (normal), 30 degrees ulnar deviation, and 10 degrees radial deviation, and the VA examiner noted no evidence of ankylosis in the left wrist.  Muscle strength testing in the left wrist was assessed to be two out of five, with positive findings for reduction in muscle strength without muscle atrophy.  Although the Veteran reported difficulty with motions such as grasping and gripping, this evidence tends to show the Veteran retains some functional utility of the left wrist and weighs against finding symptomatology that more nearly approximates complete paralysis of the left median nerve.

A November 2017 VA treatment record shows the Veteran reported intermittent pain in the left wrist that is aggravated with certain movements.  During the November 2017 VA treatment, the Veteran was able to perform grip strength testing with the left hand, which was measured to be four out of five.  This evidence indicates the Veteran is still able to make a fist and weighs against finding that the left wrist disability has manifested in symptoms that more closely approximate complete paralysis of the median nerve.

Considering alternative rating criteria, the evidence does not show loss of bone substance (1 inch or more) and marked deformity to support even a 30 percent rating under the alternative rating criteria of DC 5211.  In addition, 30 percent is the maximum rating provided under DC 5211, DC 5211 is not available as alternative rating code for this period as a higher rating than 40 percent is not provided.  38 C.F.R. § 4.71a.  

Based on the foregoing, the Board finds that the 40 percent disability rating assigned for the left wrist disability from September 26, 2017 forward contemplates  the Veteran's symptoms and functional impairment with respect to pain, weakness, and decreased grip strength in the left wrist, and that the weight of the lay and medical evidence does not show the severity required for an increased disability rating in excess of 40 percent under DC 8515 at any time during the rating period from September 26, 2017 forward.  38 C.F.R. § 4.124a.

Increased Rating for Right Hand Scar

Throughout the entire rating period on appeal from May 27, 2003, the Veteran is in receipt of a noncompensable (0 percent) rating for the service-connected right hand scar under Diagnostic Code 7805.  38 C.F.R. § 4.118.  The Veteran generally contends that an increased (compensable) disability rating for the right hand scar is warranted.  See February 2004 Notice of Disagreement.

Under Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800 through 7804 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118.

Pursuant to DC 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. centimeters (cm.)) but less than 12 square inches (77 sq. cm.) will be assigned a 10 percent rating.  A scar in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) will be assigned a 20 percent rating.  A scar in an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) will be assigned a 30 percent rating.  A scar in an area or areas of at least 144 square inches (929 sq. cm.) or greater will be assigned a 40 percent rating.  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater will be assigned a 10 percent rating.  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.

One or two scars that are unstable or painful will be assigned a 10 percent rating.  Three or four scars that are unstable or painful will be assigned a 20 percent rating.  Five or more scars that are unstable or painful will be assigned a 30 percent rating.  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the rating that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804.

After a review of all the evidence of record, the Board finds that, for the entire rating period on appeal from May 27, 2003, the service-connected right hand scar manifested as a single scar that is linear, not deep, painful, unstable, or results in any disabling effects.

The September 2003 VA examination report reflects the Veteran reported sustaining a laceration to the right hand during military service, which was treated with sutures and resulted in a residual right hand scar.  During the September 2003 VA examination, the Veteran denied that the right hand scar causes pain or discomfort.  The Veteran also reported developing numbness and tingling in the right hand approximately two years ago, which the medical evidence cited in the September 2003 VA examination report indicates the Veteran had previously been diagnosed with (non-service-connected) carpal tunnel syndrome in the right hand in May 2002.  Examination of the right hand scar revealed an approximately four cm., nondisfiguring scar on the right palm, that was noted to be soft, elevated, and blank with the skin.  The VA examiner noted no evidence of a burn scar or hypopigmentation, hyperpigmentation, tenderness, ulceration, tissue loss, inflexibility, instability, adherence, skin breakdown, keloid formation, abnormal texture, functional limitation, or limitation of motion.  The September 2003 VA examiner's assessment was a nondisfiguring scar on the right palm.

Similarly, the November 2008 VA examination report shows findings of a healed laceration scar of the right hand, without pain, tenderness, adherence to the underlying tissue, underlying soft tissue damage, skin ulceration or breakdown over the scar, that did not result in limitation of motion or functional loss.  The December 2015 VA examination report likewise reflects findings of a well-healed right hand scar without pain, instability, inflammation, or limitation of function.  

Additionally, the October 2017 VA examination report reflects that examination of the right hand scar revealed no evidence of a painful or unstable scar.

The October 2017 VA examination report also shows the Veteran reported decreased range of motion in the right little finger, that he cannot fully extend the finger, and endorsed symptoms of numbness and tingling in the right little finger with cold weather.  Ranges of motion measured in the right hand were all normal, including those for the little finger on the right hand.  Muscle strength testing in the right hand was assessed to be four out of five and the VA examiner noted that weakened movement in the right hand was due to carpal tunnel syndrome; however, service connection for carpal tunnel syndrome in the right hand has not been established or shown by the evidence of record.

The only evidence of record linking the Veteran's right hand carpal tunnel syndrome to the service-connected right hand sacr are the numerous lay assertions of the Veteran and his spouse, attributing symptoms of carpal tunnel syndrome in the right hand to the service-connected right hand scar.  See e.g. October 2003 statement; October 2007 statement; July 2008 statement.  However, both the Veteran and his spouse are lay persons, and while the Veteran is competent to relate symptoms that may be associated with right hand carpal tunnel syndrome such as numbness and pain, under the facts of this case, neither the Veteran nor his spouse have the requisite medical knowledge, training, or experience to be able to opine on the complex etiological relationship between the right hand carpal tunnel syndrome and the service-connected right hand scar; therefore, under the facts of this case, the Board finds that the Veteran and spouse are not competent to provide evidence of an etiological relationship between the right hand carpal tunnel syndrome and the service-connected right hand scar.


Based on the foregoing, the Board finds that the weight of the evidence throughout the entire rating period on appeal from May 27, 2003, shows the service-connected right hand scar has been manifested by a single linear scar that is not deep, painful, or unstable, and has not resulted in any disabling effects such that an increased (compensable) disability rating is not warranted.  38 C.F.R. §§ 4.3, 4.7, 4.118.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the evidence of record does not suggest that the Veteran is unemployable due to the service-connected left wrist disability or the service-connected right hand scar.  As discussed above, the evidence throughout the entire rating period on appeal from May 27, 2003 shows that the right hand scar did not cause any functional impairment.  A September 2011 VA examination report contains the VA examiner's opinion that while the Veteran may be challenged by a significantly labor-intensive position, the service-connected disabilities would not preclude the Veteran from securing gainful 
employment in a sedentary position.  Additionally, the November 2017 VA examiner assessed the functional impact caused by the left wrist disability as avoidance of grasping and gripping items with the left hand and no lifting more than 

one to two pounds with the left hand, which does not suggest that the Veteran is unemployable due to such functional impairment.  Accordingly, the evidence does not demonstrate that a TDIU is warranted for the left wrist disability or right hand scar.


ORDER

For the rating period from September 1, 2003 to April 7, 2010, an increased disability rating of 20 percent, but no higher, for the left wrist disability is granted; for the rating period from April 7, 2010 to September 26, 2017, a rating in excess of 20 percent is denied; for the rating period from September 26, 2017, a rating in excess of 40 percent is denied.

For the entire rating period from May 27, 2003, an increased (compensable) disability rating for the right hand scar is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


